DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 06/22/2022 where claims 1-20  are pending. 
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 10/06/2022, 10/06/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 06/22/2022. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 of the instant application 17/847,063  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Kommula et al.  (US Pub 20190028342 A1) hereinafter Kommula and further in view of Sane et al. (US Pub 20170093723 A1) hereinafter Sane

Although the conflicting claims are not identical, they are not patentably distinct from each other because is merely in the terminology used in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Instant application 17/847,063
Conflicting co-pending application 17/808,719
1. A computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, the first server being installed in the first rack by a first user, the second server rack containing a second TOR switch connected to a second server, the second server being installed in the second rack by a second user different from the first user; a first computing device configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; 
a second computing device configured to allocate the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device accessed by the first user; 
and a network fabric coupled to the first and second server rack and the first and second computing device, the network fabric configured to provide a spine switch for the computing system and a leaf switch for the VXLAN.
1. A computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, the first server being installed in the first rack by a first user, the second server rack containing a second TOR switch connected to a second server, the second server being installed in the second rack by a second user different from the first user; a first computing device configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; 









and a network fabric coupled to the first and second server rack and the first computing device, 
the network fabric being configured to provide a virtual network to couple the first TOR switch with the second TOR switch, wherein the first and second server form a virtual machine through the first and second TOR switch and the VXLAN and the second server handles workloads of the first user.
2. The computing system of claim 1, further comprising a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
2. The computing system of claim 1, further comprising a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
3. The computing system of claim 1, wherein the first TOR switch includes a memory and a plurality of ports, wherein the memory is configured to store connection assignments of the plurality of ports to a router and servers in the first server rack.
3. The computing system of claim 1, wherein the first TOR switch includes a memory and a plurality of ports, wherein the memory is configured to store connection assignments of the plurality of ports to a router and servers in the first server rack.
4. The computing system of claim 1, wherein the first computing device includes a switch configuration manager to implement the VXLAN and a first data store to store configurations of the switch configuration manager.
4. The computing system of claim 1, wherein the first computing device includes a switch configuration manager to implement the VXLAN and a first data store to store configurations of the switch configuration manager.
5. The computing system of claim 1, wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
5. The computing system of claim 1, wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
6. The computing system of claim 1, wherein the client device communicates with the first computing device by an API through an external network.

6. The computing system of claim 1, wherein the client device communicates with the first computing device by an API through an external network.
7. The computing system of claim 1, wherein the second computing device executes a hyper-converged management service to allocate compute, memory and storage resources provided by the first and second rack and stores data regarding the allocation of resources in a second data store.

8. The computing system of claim 1, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.
7. The computing system of claim 1, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.
9. A computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, the first server being installed in the first rack by a first user, the second server rack containing a second TOR switch connected to a second server, the second server being installed in the second rack by a second user; a switch configuration manager configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; 

a hyper-converged management service configured to allocate the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device accessed by the first user; and a network fabric coupled to the first and second server rack, the switch configuration manager and 

the hyper-converged management service, the network fabric configured to provide a spine switch for the computing system and a leaf switch for the VXLAN.
8. A computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, the first server being installed in the first rack by a first user, the second server rack containing a second TOR switch connected to a second server, the second server being installed in the second rack by a second user; a switch configuration manager configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; 

a hyper-converged management service configured to allocate the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device accessed by the first user; a network fabric coupled to the first and second server rack and the switch configuration manager, 

the network fabric being configured to provide a virtual network to couple the first TOR switch with the second TOR switch, wherein the first and second server form a virtual machine through the first and second TOR switch and the VXLAN and the second server handles workloads of the first user.
10. The computing system of claim 9, further comprising a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
9. The computing system of claim 8, further comprising a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
11. The computing system of claim 9, wherein the first TOR switch includes a memory and a plurality of ports, wherein the memory is configured to store connection assignments of the plurality of ports to a router and servers in the first server rack.
10. The computing system of claim 8, wherein the first TOR switch includes a memory and a plurality of ports, wherein the memory is configured to store connection assignments of the plurality of ports to a router and servers in the first server rack.
12. The computing system of claim 9, wherein the switch configuration manager is configured to store configurations of the switch configuration manager in a first data store.
11. The computing system of claim 8, wherein the switch configuration manager is configured to store configurations of the switch configuration manager in a first data store.
13. The computing system of claim 9, further comprising an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
12. The computing system of claim 8, further comprising an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
14. The computing system of claim 9, wherein the client device communicates with the switch configuration manager by an API through an external network.
13. The computing system of claim 8, wherein the client device communicates with the switch configuration manager by an API through an external network.
15. The computing system of claim 9, wherein the hyper-converged management service allocates compute, memory and storage resources provided by the first and second rack and stores data regarding the allocation of resources in a second data store.

16. The computing system of claim 9, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.
14. The computing system of claim 8, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.
17. A method for providing access to multiple server racks, the method comprising: receiving a request from a client device accessed by a first user for allocating more computing resources; connecting, upon receiving the request, a first server contained in a first server rack with a second server contained in a second server rack through a first top-of-rack (TOR) switch contained in the first server rack and a second TOR switch contained in the second server rack, the first and second server rack being located in different locations, the first server being installed in the first rack by a first user, the second server being installed in the second rack by a second user different from the first user; implementing, by a first computing device, a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at the request from the client device accessed by the first user; 

allocating, by a second computing device, the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device; and providing a network fabric coupled to the first and second server rack and the first and second computing device, the network fabric being configured to provide a leaf switch for the VXLAN and a spine switch.
15. A method for providing access to multiple server racks, the method comprising: receiving a request from a client device accessed by a first user for allocating more computing resources; connecting, upon receiving the request, a first server contained in a first server rack with a second server contained in a second server rack through a first top-of-rack (TOR) switch contained in the first server rack and a second TOR switch contained in the second server rack, the first and second server rack being located in different locations, the first server being installed in the first rack by a first user, the second server being installed in the second rack by a second user different from the first user; implementing, by a first computing device, a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at the request from the client device accessed by the first user; and 

providing a network fabric coupled to the first and second server rack and the first computing device, the network fabric being configured to provide a virtual network to couple the first TOR switch with the second TOR switch, wherein the first and second server form a virtual machine through the first and second TOR switch and the VXLAN and the second server handles workloads of the first user.
18. The method of claim 17, further comprising providing a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
16. The method of claim 15, further comprising providing a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.
19. The method of claim 17, wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
19. The method of claim 15, wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.
20. The method of claim 17, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.
20. The method of claim 15, wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.


Claim 1 is rejected over claim 1 of U.S. Patent 11,128,431
Claim 2 is rejected over claim 2 of U.S. Patent 11,128,431
Claim 3 is rejected over claim 3 of U.S. Patent 11,128,431
Claim 4 is rejected over claim 5 of U.S. Patent 11,128,431
Claim 5 is rejected over claim 6 of U.S. Patent 11,128,431
Claim 6 is rejected over claim 7 of U.S. Patent 11,128,431
Claim7 is rejected over claim 8 of U.S. Patent 11,128,431
Claim 8 is rejected over claim 9 of U.S. Patent 11,128,431
Claim 9 is rejected over claim 8 of U.S. Patent 11,128,431
Claim 10 is rejected over claim 14 of U.S. Patent 11,128,431
Claim 11 is rejected over claim 15 of U.S. Patent 11,128,431
Claim 12 is rejected over claim 16 of U.S. Patent 11,128,431
Claim 13 is rejected over claim 17 of U.S. Patent 11,128,431
Claim 14 is rejected over claim 18 of U.S. Patent 11,128,431
Claim 15 is rejected over claim 19 of U.S. Patent 11,128,431
Claim 16 is rejected over claim 10 of U.S. Patent 11,128,431
Claim 17 is rejected over claim 11 of U.S. Patent 11,128,431
Claim 18 is rejected over claim 12 of U.S. Patent 11,128,431
Claim 19 is rejected over claim 13 of U.S. Patent 11,128,431

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-4, 7, 9,  10-12, 15, 17 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kommula et al.  (US Pub 20190028342 A1) hereinafter Kommula and further in view of Sane et al. (US Pub 20170093723 A1) hereinafter Sane
As to claim 1. Kommula teaches a computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, ([0019] [0035]Fig. 1, a cloud computing environment includes, first rack 202  containing TOR switch A, Tor switch B connected to server host 209)
the first server being installed in the first rack by a first user, ([0044][0045] Fig. 2, Fig. 3, virtual rack managers, VRMs 225, 227 communicates with the HMS 208, 214 to manage the physical hardware resources 224, 226. VRM 225,  creates the example virtual server rack 206 out of underlying physical hardware resources 224, 226, physical rack 202 includes server hosts 209)
the second server rack containing a second TOR switch connected to a second server, ([0037] [0038]Fig. 1, second rack2 204 containing TOR switch A, Tor switch B connected to server host 211)
the second server being installed in the second rack by a second user different from the first user; ([0044][0045] Fig. 2, Fig. 3, virtual rack managers,  VRMs 225, 227, communicates  with the HMS 208, 214 to manage the physical hardware resources 224, 226. VRM 225,  creates the example virtual server rack 206 out of underlying physical hardware resources 224, 226, physical rack 204 includes server hosts 211; VRMs 225, 227 are different)
a second computing device configured to allocate the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device accessed by the first user; ([0045][0065]  Fig. 2, Fig. 3, Fig. 5 virtual rack managers VRM 225, 227 i.e. second computing device 227,uses virtual server  rack 206  handle fault domains, and scale to accommodate workload profiles, hypervisor 310 is installed and runs on server hosts in the example physical resources 224, 226 to enable  server  hosts to be partitioned into multiple logical servers  to create VMs; a communication message  initiated at VM1/first user,  and destined for VM2 of  travel via any of the first communication path 502 )
and a network fabric coupled to the first and second server rack and the first and second computing device, the network fabric configured to provide a spine switch for the computing system.  ([0036] hardware management system HMS, 208, 214 of the corresponding physical racks 202, 204 interface with virtual rack managers (VRMs) 225, 227 of the corresponding physical racks 202, 204, VRMs 225, 227 of the corresponding physical racks 202,  204 communicate with each other through one or more spine switches 222)
and a leaf switch for the VXLAN ([0056] [0057] operating systems OS run on leaf or spine switches to detect starts of virtualized storage rebalancing, to collect virtual extensible local area network VXLAN  flow statistics)
Kommula does not teach a first computing device configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user
Sane teaches a first computing device configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; ([0018] [0023] [0024] Fig. 4, routers 202a and 202b coupled to a virtual extensible local area network (VXLAN) 206 that includes a plurality of VXLAN nodes,  front end servers 214a and 214b receive resource requests from client  systems; traffic entering the networked system 200 through the VXLAN 206 traverses one or more of the VXLAN nodes to reach the front end server 214a  and then is load balanced by the front end server 214a and routed back through at least one of those VXLAN nodes again to reach the back end server(s) 212)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sane  with teaching of Kommula because Sane teaches data plane hardware load balancing provides for the performance of load balancing in hardware at packet  and TCP connection rates, thus greatly reducing the latencies. (Sane [0037])

As to claim 2 the combination of Kommula and Sane specifically Sane teaches  further comprising a first and second physical fiber port coupling the first and second server rack, respectively, to the network fabric.  ([0016] [0022] Fig. 2, Fig. 3, fiber ports  connects servers, racks in the network )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sane  with teaching of Kommula because Sane teaches data plane hardware load balancing provides for the performance of load balancing in hardware at packet  and TCP connection rates, thus greatly reducing the latencies. (sane [0037])
Claims 10, 18  is/are  interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3 the combination of Kommula and Sane specifically Kommula teaches , wherein the first TOR switch includes a memory and a plurality of ports, ([0026] [0036] ToR switches includes storage and ports) 
wherein the memory is configured to store connection assignments of the plurality of ports to a router and servers in the first server rack.  ([0036] [0038] Fig. 2, ToR switches 210, 212, 216 and 218 connect to server  NIC ports (e.g., using 10 Gbps links) of server hosts in the physical racks 202, 204 for downlink communications; allocated with workload)
Claim 11 is interpreted and rejected for the same reasons as set forth in claim 3. 

As to claim 4 the combination of Kommula and Sane specifically Sane teaches ,wherein the first computing device includes a switch configuration manager to implement the VXLAN and a first data store to store configurations of the switch configuration manager.  ([0028] Fig. 2, Fig. 3, Fig. 4, Fig. 6,    the load balancing engine 302a integrated in the programmable data plane hardware 302 of a network node device 300 that is provided as a VXLAN node (e.g., the spine switch devices 208a and 208b; the leaf switch devices 210a and 210b operate to retrieve health information from the back end server device(s) 212 and store that health information in the server device table 304 of the load balancing database 302c integrated in the programmable data plane hardware 302)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sane  with teaching of Kommula because Sane teaches data plane hardware load balancing provides for the performance of load balancing in hardware at packet  and TCP connection rates, thus greatly reducing the latencies. (sane [0037])
Claim 12 is interpreted and rejected for the same reasons as set forth in claim 4. 
As to claim 7 the combination of Kommula and Sane specifically Kommula teaches  
wherein the second computing device executes a hyper-converged management service to allocate compute, memory and storage resources provided by the first and second rack and stores data regarding the allocation of resources in a second data store.  ([0025] Fig. 2,  Hyper-Converged Infrastructure, HCl-based SDDCs deployed using virtual server rack systems such as the virtual server rack 206,  multi-rack, rack 1 and rack 2,  include Top-of-the-rack (ToR) switches (e.g., leaf switches) and spine switches connected using a Leaf-Spine architecture, a  virtual server rack system also includes software-defined data storage)
Claim 15 is interpreted and rejected for the same reasons as set forth in claim 7. 
As to claim 9. Kommula teaches  a computing system comprising: a first server rack and a second server rack located in different locations, the first server rack containing a first top-of-rack (TOR) switch connected to a first server, ([0019] [0035]Fig. 1, a cloud computing environment includes, first rack 202  containing TOR switch A, Tor switch B connected to server host 209)
the first server being installed in the first rack by a first user, ([0044][0045] Fig. 2, Fig. 3, virtual rack managers, VRMs 225, 227 communicates with the HMS 208, 214 to manage the physical hardware resources 224, 226. VRM 225,  creates the example virtual server rack 206 out of underlying physical hardware resources 224, 226, physical rack 202 includes server hosts 209)
the second server rack containing a second TOR switch connected to a second server, the second server being installed in the second rack by a second user; ([0044][0045] Fig. 2, Fig. 3, virtual rack managers,  VRMs 225, 227, communicates  with the HMS 208, 214 to manage the physical hardware resources 224, 226. VRM 225,  creates the example virtual server rack 206 out of underlying physical hardware resources 224, 226, physical rack 204 includes server hosts 211; VRMs 225, 227 are different)
a hyper-converged management service configured to allocate the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device accessed by the first user; ([0025] [0045]Fig. 2,  Hyper-Converged Infrastructure, HCl-based SDDCs deployed using virtual server rack systems such as the virtual server rack 206, VRM 225, 227 creates the example virtual server rack 206, including server hots 209 and 211,  VRM 225, 227 keeps track of available capacity in the virtual server rack 206, including server hosts 209 and 211,mmaintains a view of a logical pool of virtual resources throughout the SDDC life-cycle, and translates logical resource provisioning to allocation of physical hardware resources 224, 226)
Kommula does not teach and a network fabric coupled to the first and second server rack, the switch configuration manager and the hyper-converged management service, the network fabric configured to provide a spine switch for the computing system and a leaf switch for the VXLAN.  
Sane teaches and a network fabric coupled to the first and second server rack, the switch configuration manager and the hyper-converged management service, the network fabric configured to provide a spine switch for the computing system and a leaf switch for the VXLAN.  
a switch configuration manager configured to implement a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at a request from a client device accessed by the first user; [0018] [0023] [0024] Fig. 4, routers 202a and 202b coupled to a virtual extensible local area network (VXLAN) 206 that includes a plurality of VXLAN nodes,  front end servers 214a and 214b receive resource requests from client  systems; traffic entering the networked system 200 through the VXLAN 206 traverses one or more of the VXLAN nodes to reach the front end server 214a  and then is load balanced by the front end server 214a and routed back through at least one of those VXLAN nodes again to reach the back end server(s) 212)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sane  with teaching of Kommula because Sane teaches data plane hardware load balancing provides for the performance of load balancing in hardware at packet  and TCP connection rates, thus greatly reducing the latencies. (Sane [0037])

As to claim 17. Kommula teaches a method for providing access to multiple server racks, the method comprising: receiving a request from a client device accessed by a first user for allocating more computing resources; ([0049] Fig. 3, FIG. 5,  packets of a communication message/request  initiated at VM1  and destined for VM2  may travel via any of the first communication path 50; distributed resource scheduler (DRS) 316, DRS 316 is provided to monitor resource  utilization across resource  pools, to manage resource allocations to different VMs, to deploy additional storage capacity to VM clusters)
connecting, upon receiving the request, a first server contained in a first server rack with a second server contained in a second server rack through a first top-of-rack (TOR) switch contained in the first server rack and a second TOR switch contained in the second server rack, ([0044]  Fig. 2, HMSs 208, 214 are provided in corresponding management ToR switches 207, 213 and the corresponding server host nodes(0) 209, 211;   two separate server  host nodes(0) in the physical rack 204) are connected over a point-to-point, dedicated Ethernet link;
the first and second server rack being located in different locations, ([0044][0045] Fig. 2,  first server rack 1 and second server rack 2 are located at different location)
the first server being installed in the first rack by a first user, ([0044][0045] Fig. 2, Fig. 3, virtual rack managers, VRMs 225, 227 communicates with the HMS 208, 214 to manage the physical hardware resources 224, 226. VRM 225,  creates the example virtual server rack 206 out of underlying physical hardware resources 224, 226, physical rack 202 includes server hosts 209)
 the second server being installed in the second rack by a second user different from the first user; ([0037] [0038]Fig. 1, second rack2 204 containing TOR switch A, Tor switch B connected to server host 211)
allocating, by a second computing device, the second server to handle workloads of the first user by forming a virtual machine containing the first and second server at the request from the client device; ( [0045][0065]  Fig. 2, Fig. 3, Fig. 5,  virtual rack managers VRM 225, 227 i.e. second computing device 227,uses virtual server  rack 206  handle fault domains, and scale to accommodate workload profiles, hypervisor 310 is installed and runs on server hosts in the example physical resources 224, 226 to enable  server  hosts to be partitioned into multiple logical servers  to create VMs; a communication message/request  initiated at VM1/first user,  and destined for VM2 of  travel via any of the first communication path 502 )
and providing a network fabric coupled to the first and second server rack and 
the first and second computing device, the network fabric being configured to provide a leaf switch for the VXLAN and a spine switch.   ([0036] [0056] [0057]  operating systems OS run on leaf or spine switches to detect starts of virtualized storage rebalancing, to collect virtual extensible local area network VXLAN  flow statistics ; hardware management system HMS, 208, 214 of the corresponding physical racks 202, 204 interface with virtual rack managers (VRMs) 225, 227 of the corresponding physical racks 202, 204, VRMs 225, 227 of the corresponding physical racks 202,  204 communicate with each other through one or more spine switches 222)
Kommula does not teach implementing, by a first computing device, a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at the request from the client device accessed by the first user; 
Sane teaches implementing, by a first computing device, a virtual extensible local area network (VXLAN) for transmitting data between the first and second server at the request from the client device accessed by the first user; ([0018] [0023] [0024] Fig. 4, routers 202a and 202b coupled to a virtual extensible local area network (VXLAN) 206 that includes a plurality of VXLAN nodes,  front end servers 214a and 214b receive resource requests from client  systems; traffic entering the networked system 200 through the VXLAN 206 traverses one or more of the VXLAN nodes to reach the front end server 214a  and then is load balanced by the front end server 214a and routed back through at least one of those VXLAN nodes again to reach the back end server(s) 212)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sane  with teaching of Kommula because Sane teaches data plane hardware load balancing provides for the performance of load balancing in hardware at packet  and TCP connection rates, thus greatly reducing the latencies. (Sane [0037])

Claim(s)  5, 6, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, Sane and further in view of Kancherla et al (US Pub  20180176124 A1) hereinafter Kancherla 

As to claim 5 the combination of Kommula and Sane does not teach wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device. 
Kancherla teaches wherein the first computing device includes an Internet configuration manager for configuring IP services to provide Internet connectivity to the first and second server at a request from the client device.   ([0048] Fig. 1,  load balancer may advertise a set of Virtual internet  Protocol (VIP) addresses to the outside network for any device that wants to connect to a web application and distribute web  application the instances of which are implemented by a set of servers of a logical network including servers 150-160, client sends request towards the web application by using one of the advertised VIP addresses in the destination address of the packet) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kancherla  with teaching of Kommula and Sane  because Kancherla teaches that load balancer performs a load balancing algorithm on the packet would allow to selects server  150 as the best candidate for providing the requested data. (Kancherla [0048])
Claims 13 and 19 is/are interpreted and rejected for the same reasons as set forth in claim 5. 

As to claim 6 the combination of Kommula and Sane does not teach wherein the client device communicates with the first computing device by an API through an external network.  
Kancherla teaches wherein the client device communicates with the first computing device by an API through an external network.  ([0064] Fig. 1, Fig. 2,  each of the logical network  elements i.e., logical switch, can be defined e.g., through a set of API calls) by a user e.g., a datacenter network administrator, a tenant, etc.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kancherla  with teaching of Kommula and Sane  because Kancherla teaches that load balancer performs a load balancing algorithm on the packet would allow to selects server  150 as the best candidate for providing the requested data. (Kancherla [0048])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 6. 
Claim(s)  8, 16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kommula, Sane and further in view of Pianigiant et al (US Pub 20200344120 A1) hereinafter Piani 

As to claim 8. the combination of Kommula and Sane does not teach wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.  
Piani teaches wherein the network fabric includes a plurality of virtual networks to be selected by the client device to be associated with the first and second server.  
([0079]Fig. 1, Fig. 2,   the provisional SDN controller 142 determines first network interface of a server  having a compute role (e.g., “nic1”) is to be mapped to provisioning, and tenant VLANs, provisional SDN controller 142 can use this mapping to configure the attached switch port; ToR switches attached to servers)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Piani  with teaching of Kommula and Sane  because Piani teaches including multiple VLANS would  significantly reduce need for time consuming and error-prone manual configuration of potentially thousands of network devices in a data center, thereby allowing for scalable configuration of large data centers having many network devices. (Piani [0010])
Claims 16 and 20 is/are interpreted and rejected for the same reasons as set forth in claim 8. 


Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413